UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6523


KEVIN LEON SMITH,

                 Plaintiff - Appellant,

          v.

SAMUEL   E.    JERROME,   Detective,     Virginia   Beach   Police
Department,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00544-JRS)


Submitted:    June 25, 2015                   Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Leon Smith, Appellant Pro Se.       Michael Beverly,           CITY
ATTORNEY’S OFFICE, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Leon Smith appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.              We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                Smith v. Jerrome,

No. 3:13-cv-00544-JRS (E.D. Va. Mar. 24, 2015).               We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2